DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021, has been entered.
 
Claim Interpretation
Per paragraph [00500] of applicant’s specification, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Thus, in claims 1-9, the computer program product, which is claimed to comprise a computer readable storage medium, is limited to statutory embodiments only and cannot be construed as a transitory signal.  The examiner recommends inserting --non-transitory-- before “computer readable” in claim 1, line 3, to make explicit the limitation applied thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMinn et al., U.S. Patent No. 7,069,411 (herein referred to as McMinn), in view of Chaussade et al., U.S. Patent Application Publication No. 2012/0036340 A1 (herein referred to as Chaussade).
Referring to claim 1, McMinn has taught a computer program product for facilitating processing within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
a) obtaining a chosen snapshot to be used for and shared with multiple types of processing (see column 5, lines 39-47, and column 6, lines 6-23.  Checkpoints/snapshots are created to recover from branch misprediction and exception), the multiple types of processing including recovery and restoration, the recovery being from an instruction to alter an execution path (again, a checkpoint would be obtained to recover from a mispredicted branch, where the branch is an instruction that alters an execution path), and the restoration being based on a save request (as restoration involves restoring previously saved data/mappings, restoration is inherently based on a save request), the chosen snapshot including restoration state for a plurality of architected registers (see FIG.4.  Each checkpoint Cx includes register mappings, i.e., restoration state a set of architecture registers), the plurality of architected registers including one or more architected registers associated with the instruction to alter an execution path and usable in recovery and one or more other architected registers associated with the save request and usable in restoration (any individual mapping between logical and physical registers in FIG.4 is associated with a branch and/or a save request), wherein the chosen snapshot is a shared snapshot which includes both the one or more architected registers associated with the instruction to alter an execution path and usable in recovery and the one or more other architected registers associated with the save request and usable in restoration (again, any given checkpoint can be used to recover from a branch misprediction and an exception.  Thus, any given checkpoint includes registers associated with both); and
b) restoring at least one architected register of the plurality of architected registers, based on a selected request, the selected request being a recovery request to recover at least one architected register associated with the instruction to alter the execution path, or a restoration request to restore at least one other architected register associated with the save request (column 6, lines 46-64).
c) McMinn has not taught that the shared snapshot includes both a recovery snapshot taken based on the instruction to alter the execution path, and a restoration snapshot taken based on the save request.  However, from column 6, lines 6-23, note that McMinn has set forth a number of options for when to take snapshots (e.g. for each trace, for every operation, periodically).  Thus, McMinn generally teaches flexibility in when to take snapshots.  Chaussade has taught storing checkpoint information (taking a snapshot) both when a branch instruction is detected, and also when an instruction is expected to likely result in an exception (see paragraph [0008]).  One of ordinary skill in the art would have recognized that it is efficient to take snapshots at points when possible failure could occur.  This would allow for the system to restore/recover state at the precise point of failure, reducing the need to redo non-erroneous operations.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McMinn such that the shared snapshot includes both a recovery snapshot taken based on the instruction to alter the execution path, and a restoration snapshot taken based on the save request.
Referring to claim 2, McMinn, as modified, has taught the computer program product of claim 1, wherein the instruction to alter the execution path comprises a branch conditional instruction (column 7, lines 58-60).
Referring to claim 3, McMinn, as modified, has taught the computer program product of claim 1, wherein the instruction to alter the execution path comprises a jump instruction (a branch is a jump instruction that jumps to another part of code when taken).
Referring to claim 5, McMinn, as modified, has taught the computer program product of claim 1, wherein the method further comprises:
a) obtaining a request to take another snapshot of a set of architected registers of the plurality of architected registers (see column 6, lines 6-23.  Multiple snapshots of the registers are taken over time).
b) determining whether at least one selected architected register of the set of architected registers has been modified since the chosen snapshot was taken; and using the chosen snapshot to satisfy the request to take another snapshot, based on determining that the at least one selected architected register has not been modified (see column 9, lines 47-54, and FIG.4.  As an example, from FIG.4, R0 (LRN0) is modified in associated with checkpoint C0.  However, it is not modified again until checkpoint C3.  Thus, when checkpoints C1 and C2 are taken, the ‘1’ bit in the top left entry is copied into the C2/C3 columns of the same row (e.g. this snapshot is reused in response to a lack of modification)).
Referring to claim 6, McMinn, as modified, has taught the computer program product of claim 5, wherein the method further comprises creating said another snapshot based on determining that the at least one selected architected register has been modified (again, from FIG.4 and column 9, lines 47-54.  Since LRN0 is modified after C2, when creating C3, a new snapshot is taken (the top row bit is changed from 1 to 0 at C3)).
Referring to claim 8, McMinn, as modified, has taught the computer program product of claim 6, wherein the other snapshot includes the set of architected registers (see FIG.4.  Each snapshot includes the set, whether valid or invalid).
Referring to claim 9, McMinn, as modified, has taught the computer program product of claim 1, wherein the restoration request is a bulk restore request (see column 10, lines 4-14.  All registers that have changed cine the last checkpoint will be restored.  This is a bulk restore request).
Claims 10 is rejected for similar reasons as claims 1-4 and 1-4.  With respect to claim 10, note that McMinn has taught a computer system for facilitating processing within a computing environment, the computer system comprising: a memory (FIG.1, 200); and a processor in communication with the memory (FIG.1, 100).
Claims 11-12, 14-15, 16-18, and 20 are respectively rejected for similar reasons as claims 2-3, 5-6, 1-3, and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McMinn in view of Chaussade and Gilbert, “Dependency And Exception Handling In An Asynchronous Microprocessor”, 1997, pp.1-205 (herein referred to as Gilbert).
Referring to claim 4, McMinn, as modified, has taught the computer program product of claim 1, but has not taught wherein the save request comprises a bulk store request.  However, Gilbert has taught load/store multiple (LDM/STM) instructions, both of which cause exception, and both of which may be considered bulk store save requests (as they result in bulk data either being saved to registers or to memory locations).  These are flexible instructions that allow for multiple data to be moved in response to one instruction and, as such, find utility at least in subroutine processing.  See pages 97-98.  When an exception occurs, previous state must be restored (as taught by McMinn and also in section 4.9.1 of Gilbert).  As such, to obtain bulk store functionality while also ensuring correct execution in case in causes an exception, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McMinn such that the save request comprises a bulk store request.
Claims 13 and 19 are rejected for similar reasons as claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McMinn in view of Chaussade and the examiner’s taking of Official Notice.
Referring to claim 7, McMinn, as modified, has taught the computer program product of claim 6, but has not taught wherein said another snapshot includes the at least one selected architected register that has been modified and fails to include architected registers of the set of architected registers that have not been modified.  However, incremental and differential backups are well known in the art (Moir et al., U.S. Patent Application Publication No. 2012/0005461, as cited by applicant, is one example (see the abstract and FIGs.1-2)).  By only checkpointing the changes made since the previous snapshot, less time/storage is required to take a snapshot than if performing a full checkpoint of all data, including data that hasn’t changed.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Arndt such that said another snapshot includes the at least one selected architected register that has been modified and fails to include architected registers of the set of architected registers that have not been modified.

Response to Arguments
Applicant generally argues that McMinn hasn’t taught the claims as amended.
The examiner generally agrees.  However, an updated search was performed and a new rejection has been applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183